Exhibit 10(v)

 

AGREEMENT

 

This AGREEMENT, dated as of March 2, 2006 (the “Agreement”), is by and among
Wendy’s International, Inc., an Ohio corporation (the “Company”), and the
entities listed on Schedule A hereto (collectively, the “Investors”).

 

WHEREAS, the Investors are the beneficial owners of shares of common stock,
$0.10 stated value, of the Company (the “Common Stock”) as specified in
Section 1.2 of this Agreement;

 

WHEREAS, the Company has agreed that concurrently with the execution of this
Agreement, the Board of Directors of the Company (the “Board”) will (1) increase
the size of the Board from twelve (12) to fifteen (15) members and (2) appoint
as directors to fill the three newly created vacancies Peter H. Rothschild,
Stuart I. Oran and Jerry W. Levin (the “Investor Nominees”), with terms expiring
in 2006, 2007 and 2008, respectively;

 

WHEREAS, the Company has agreed that at the Company’s 2006 Annual Meeting of
Stockholders (the “2006 Annual Meeting”), the Board will nominate for election
as a member of the Board, and recommend that the stockholders of the Company
vote to elect as a director of the Company, the slate of directors (the
“Incumbent Slate”) recommended for election by the current Board and
Mr. Peter H. Rothschild;

 

WHEREAS, the Investors have agreed to refrain from submitting any stockholder
proposal or director nominations at the 2006 Annual Meeting or at any other
meetings of shareholders which may be held prior to the end of the Standstill
Period (as defined below) and to vote for the election of the Company’s nominees
for directors at any such election occurring prior to the end of the Standstill
Period; and

 

WHEREAS, the Company has determined that the business prospects of both the
Company and Tim Hortons Inc. (“Tim Hortons”) would be improved by separating
them, so that the management of each company can focus more efficiently on the
development, separate identity, growth potential, and optimum positioning for
expansion of its business;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

I.

 

REPRESENTATIONS

 

1.1 Authority; Binding Agreement.

 

(a) The Company hereby represents that this Agreement and the performance by the
Company of its obligations hereunder (i) has been duly authorized, executed and
delivered by it, and is a valid and binding obligation of the Company,

 

1



--------------------------------------------------------------------------------

enforceable against the Company in accordance with its terms, (ii) does not
require the approval of the shareholders of the Company and (iii) does not and
will not violate any law, any order of any court or other agency of government,
the Articles of Incorporation of the Company, as amended, or the New Regulations
of the Company, as amended, or any provision of any indenture, agreement or
other instrument to which the Company or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
lien, charge, restriction, claim, encumbrance or adverse penalty of any nature
whatsoever pursuant to any such indenture, agreement or other instrument.

 

(b) Each of the Investors represents and warrants, severally and not jointly,
that this Agreement and the performance by such Investor of its obligations
hereunder (i) has been duly authorized, executed and delivered by such Investor,
and is a valid and binding obligation of such Investor, enforceable against such
Investor in accordance with its terms, (ii) does not require approval by any
owners or holders of any equity interest in such Investor (except as has already
been obtained) and (iii) does not and will not violate any law, any order of any
court or other agency of government, the charter or other organizational
documents of such Investor, as amended, or any provision of any agreement or
other instrument to which such Investor or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such agreement or other instrument,
or result in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such agreement or instrument.

 

1.2 Share Ownership. The Investors hereby represent and warrant that, as of the
date hereof, they and their Affiliates (as such term is hereinafter defined)
are, collectively, the “beneficial owners” (as such term is hereinafter defined)
of such number of shares of Common Stock (the “Shares”) as are set forth in
Amendment No. 1 to the Schedule 13D filed by the Investors with the Securities
and Exchange Commission (the “SEC”) on January 18, 2006.

 

1.3 Defined Terms.

 

For purposes of this Agreement:

 

(a) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), but,
with respect to the Investors, shall not include any fund, account or entity as
to which Deerfield Capital Management, LLC provides investment advice or
management services (provided that none of the Investors participates in or
encourages any investment in capital stock of the Company by any such fund,
account or entity).

 

(b) The terms “beneficial owner” and “beneficially own” have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act, except
that a person will also be deemed to be the beneficial owner of all shares of
Common Stock which such person has the right to acquire pursuant to the exercise
of any rights in connection with any securities or any agreement, regardless of
when such rights may be exercised and whether they are conditional.

 

2



--------------------------------------------------------------------------------

(c) The “Standstill Period” means the period from the date of this Agreement
through the earlier of (x) June 30, 2007 and (y) such date, if any, as the
Company shall have breached any of its commitments or obligations set forth in
Section 2.1 (excluding Section 2.1(i)) or Section 2.6 hereof, or materially
breached any of its other commitments or obligations hereunder (in each case as
determined in accordance with Section 3.1(c) of this Agreement); provided, that
(1) the Investors may terminate the Standstill Period at any time by written
notice to the Company if (a) the Company has undertaken, announced or entered
into any agreement to effect an Extraordinary Matter (as hereinafter defined) or
(b) after any person or group of persons makes a bona fide tender offer or
exchange offer for a majority of the issued and outstanding stock of the
Company, (2) the Investors may terminate the Standstill Period if the Tim
Hortons Spin (as hereinafter defined) has not occurred as of December 31, 2006,
or if the Company has publicly disclosed that the Tim Hortons Spin will not
occur by such date and (3) the Investors may terminate the Standstill Period at
any time after December 31, 2006 if, following the 2006 Annual Meeting, as a
result of the application of Section 3.5 hereof, there are not at least two
Investor Nominees (or their successors as appointed pursuant to Section 2.1(h)
hereof) who are members of the Board (including by reason of their reappointment
to the Board after the application of Section 3.5, provided that such
reappointment is effective by the earlier of (x) thirty (30) days following such
Annual Meeting and (y) the conclusion of the first regularly scheduled meeting
of the Board following such Annual Meeting).

 

(d) “Extraordinary Matter” means (A) any amendment to the Articles of
Incorporation or Code of Regulations of the Company, (B) any merger,
consolidation, share exchange, recapitalization, liquidation, dissolution, sale
of all or substantially all of the assets of the Company, (C) any material
acquisition or joint venture, and (D) any issuance by the Company of capital
stock (other than pursuant to existing stock-based plans of the Company) in an
amount in excess of 5 percent of the then currently outstanding shares of Common
Stock.

 

II.

 

COVENANTS

 

2.1 Directors.

 

(a) Current Appointments. As promptly as practicable following the date of this
Agreement the Company shall, effective not later than March 6, 2006,
(a) increase the size of the Board from twelve (12) to fifteen (15) directors
and (b) appoint (x) Peter H. Rothschild as a director of the Company whose term
shall expire at the Company’s 2006 Annual Meeting, (y) Stuart I. Oran as a
director of the Company whose term shall expire at the Company’s 2007 Annual
Meeting of Shareholders and (z) Jerry W. Levin as a director of the Company
whose term shall expire at the Company’s 2008 Annual Meeting of Shareholders.

 

3



--------------------------------------------------------------------------------

(b) 2006 Annual Meeting. The Company agrees to use reasonable best efforts to
hold the 2006 Annual Meeting no later than April 27, 2006.

 

(c) Appointment of New Directors. The Company agrees that at the 2006 Annual
Meeting, the Board will:

 

(1) nominate Peter H. Rothschild (together with the Incumbent Slate) as a
director of the Company whose term shall expire at the Company’s 2009 Annual
Meeting of Shareholders; and

 

(2) cause all proxies received by the Company to be voted in the manner
specified by such proxies.

 

(d) The Company shall use all reasonable best efforts to ensure that the full
Incumbent Slate and Peter H. Rothschild are elected at the 2006 Annual Meeting.
The Company agrees to nominate and to use reasonable best efforts to elect
Stuart I. Oran (or his successor pursuant to Section 2.1(h)) for re-election at
the Company’s 2007 Annual Meeting of Shareholders provided that the Standstill
Period has not terminated prior to the date of such meeting.

 

(e) Following their respective appointments or elections as members of the
Board, the Board shall appoint one of Messrs. Jerry W. Levin and Peter H.
Rothschild as a member of each of the Compensation Committee of the Board and
the Nominating Committee of the Board. In addition, one Investor Nominee shall
be offered the opportunity to serve on each other committee of the Board.

 

(f) The Company has adopted a notice procedure requiring that any shareholder
nominations of director candidates other than the Incumbent Slate be made no
later than March 17, 2006 in order to be considered timely and appropriate for
consideration by the shareholders at the 2006 Annual Meeting. The Company agrees
that neither such notice deadline or any other notice deadline that it may
impose after the date hereof (whether included in the Company’s Articles of
Incorporation, New Regulations, By-Laws or other constituent documents) shall
apply with respect to any nominations by the Investors with respect to the 2006
Annual Meeting or the 2007 Annual Meeting of the Shareholders of the Company,
should the Standstill Period terminate prior to said meeting.

 

(g) Role of Investor Nominees. Each of the Investor Nominees, upon election to
the Board, will serve as an integral member of the Board and be governed by the
same protections and obligations regarding confidentiality, conflicts of
interests, fiduciary duties, trading and disclosure policies and other
governance guidelines, and shall have the same rights and benefits, including
(but not limited to) with respect to insurance, indemnification, compensation
and fees, as are applicable to all independent directors of the Company.

 

(h) Replacement Nominees. If, at any time during the Standstill Period any of
the Investor Nominees is unwilling or unable to serve as a nominee or director
of the Company, as the case may be, the Investors and the Nominating Committee
will agree on a replacement nominee or director, as the case may be, that is
selected by the Investors and reasonably acceptable to the Nominating Committee.

 

4



--------------------------------------------------------------------------------

(i) Proxy Solicitation Materials. The Company and the Board agree that the
Company’s Proxy Statement for the 2006 Annual Meeting and all other solicitation
materials to be delivered to stockholders in connection with the 2006 Annual
Meeting shall be prepared in accordance with, and in furtherance of, this
Agreement. The Company will provide the Investors with copies of any proxy
materials or other solicitation materials at least two business days, in the
case of proxy statements, and at least one business days, in the case of other
solicitation materials, in advance of filing such materials with the SEC or
disseminating the same in order to permit the Investors a reasonable opportunity
to review and comment on such materials. The Investors will provide, as promptly
as reasonably practicable, all information relating to the Investor Nominees
(and other information, if any) to the extent required under applicable law to
be included in the Company’s Proxy Statement and any other solicitation
materials to be delivered to stockholders in connection with the 2006 Annual
Meeting. The proxy statement for the 2006 Annual Meeting shall contain the same
type of information concerning the Investor Nominees as provided for the
incumbent director nominees.

 

(j) Other Matters. The Company agrees that at the 2006 Annual Meeting, no
matters will be presented by the Board for a vote of shareholders of the Company
other than the election of directors (as specified herein), the ratification of
the Company’s registered public accounting firm and up to four shareholder
proposals (the “Pending 14a-8 Proposals”) which have been received by the
Company pursuant to Rule 14a-8 (including any negotiated changes thereto).

 

2.2 Voting/Standstill Provisions.

 

(a) 2006 Annual Meeting. During the Standstill Period, the Investors, together
with their respective Affiliates, will not submit any stockholder proposal
(pursuant to Rule 14a-8 promulgated by the SEC under the Exchange Act or
otherwise), or any notice of nomination or other business for consideration, and
will not nominate or oppose the Incumbent Slate and Peter H. Rothschild for
election at the 2006 Annual Meeting. The Investors will cause all shares of
Common Stock beneficially owned by them and their respective Affiliates as to
the which such Investors have the right to vote, as of the record date for the
2006 Annual Meeting, to be present for quorum purposes and to be voted, at the
2006 Annual Meeting or at any adjournments or postponements thereof, in favor of
the Incumbent Slate and Peter H. Rothschild and against any shareholder
nominations which are not approved by the Board, and against any proposals that
are not approved by the Board, the adoption of which would affect the
composition of the Board; provided, however, that the Investors shall be free to
vote on the Pending 14a-8 Proposals as they deem appropriate.

 

(b) Other Meetings. During the Standstill Period, the Investors, together with
their respective Affiliates will continue to refrain from submitting any
stockholder proposals (pursuant to Rule 14a-8 promulgated by the SEC under the
Exchange Act or otherwise), or presenting any notice of nominations or other
business for consideration, and will not nominate or oppose the Company’s
incumbent slate of directors nominated for election at any other meetings of
shareholders of the Company (which shall include Stuart I. Oran at the 2007
Annual Meeting of Shareholders) and will cause all shares of Common Stock
beneficially owned by them, and their respective

 

5



--------------------------------------------------------------------------------

Affiliates as to which such Investors have the right to vote as of the record
date for any such meeting, to be present for quorum purposes and to be voted, at
any such meeting or at any adjournments or postponements thereof, in favor of
any or all directors nominated by the Board for election at any such meeting and
against any shareholder nominations which are not approved by the Board, and
against any proposals that are not approved by the Board, the adoption of which
would affect the composition of the Board.

 

2.3 Limit on Stock Ownership.

 

(a) Each of the Investors covenants and agrees that during such time as the
Agreement, dated as of November 4, 2005 by and among Sandell Asset Management
Corp and Trian Fund Management, L.P. (the “Trian-Sandell Agreement”) is in
effect, until the expiration of the Standstill Period, neither it nor any of its
Affiliates will, without the prior written consent of the Company, directly or
indirectly, purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership of, any Common Stock or other securities issued by
the Company, or any securities convertible into or exchangeable for Common Stock
or any other equity securities of the Company, if in any such case immediately
after the taking of such action the Investors, together with their respective
Affiliates, would, in the aggregate, beneficially own more than 10% of the then
outstanding shares of Common Stock.

 

(b) The Trian Parties (as defined on Schedule 1 hereto) covenant and agree that
following the termination of the Trian-Sandell Agreement, until the expiration
of the Standstill Period, neither the Trian Parties nor any of their respective
Affiliates will, without the prior written consent of the Company, directly or
indirectly, purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership of, any Common Stock or other securities issued by
the Company, or any securities convertible into or exchangeable for Common Stock
or any other equity securities of the Company, if in any such case immediately
after the taking of such action the Trian Parties together with their respective
Affiliates would, in the aggregate, beneficially own more than 7.49% of the then
outstanding shares of Common Stock.

 

(c) The Sandell Parties (as defined on Schedule 1 hereto) covenant and agree
that following the termination of the Trian-Sandell Agreement, until the
expiration of the Standstill Period, neither the Sandell Parties nor any of
their respective Affiliates will, without the prior written consent of the
Company, directly or indirectly, purchase or cause to be purchased or otherwise
acquire or agree to acquire beneficial ownership of, any Common Stock or other
securities issued by the Company, or any securities convertible into or
exchangeable for Common Stock or any other equity securities of the Company, if
in any such case immediately after the taking of such action the Sandell Parties
together with their respective Affiliates would, in the aggregate, beneficially
own more than 7.49% of the then outstanding shares of Common Stock.

 

6



--------------------------------------------------------------------------------

2.4 Other Actions by the Investors.

 

Each of the Investors agrees that, during the Standstill Period, neither it nor
any of its Affiliates will, without the written consent of the Company, directly
or indirectly:

 

(a) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than solely
with other Investors or one or more Affiliates of an Investor with respect to
the Shares and any other shares of Common Stock acquired in compliance with
Section 2.3 or pursuant to this Agreement or to the extent such a group may be
deemed to result with the Company or any of its Affiliates as a result of this
Agreement;

 

(b) solicit proxies or written consents of stockholders, or otherwise conduct
any nonbinding referendum with respect to Common Stock, or make, or in any way
participate in, any “solicitation” of any “proxy” within the meaning of Rule
14a-1 promulgated by the SEC under the Exchange Act to vote any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
solicitation for the election of directors with respect to the Company (as such
terms are defined or used under the Exchange Act) other than solicitations or
acting as a “participant” in support of all of the Company’s nominees (including
the Investor Nominees) contemplated by Section 2.2(a) or 2.2(b) at the 2006
Annual Meeting or the 2007 Annual Meeting of Shareholders of the Company,
respectively;

 

(c) seek to call, or to request the call of, a special meeting of the
stockholders of the Company, or seek to make, or make, a stockholder proposal at
any meeting of the stockholders of the Company or make a request for a list of
the Company’s stockholders or otherwise acting alone, or in concert with others,
seek to control or influence the governance or policies of the Company;

 

(d) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in, (i) any acquisition of any securities (or beneficial ownership thereof), or
rights or options to acquire any securities (or beneficial ownership thereof),
or any material assets or businesses, of the Company or any of its subsidiaries,
except pursuant to the limits specified in Section 2.3, (ii) any tender offer or
exchange offer, merger, acquisition or other business combination involving the
Company or any of its subsidiaries, or (iii) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries;

 

(e) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Sections 2.2 or 2.3 or the foregoing provisions of this Section 2.4, or
otherwise seek (in any manner that would require public disclosure by any of the
Investors or their Affiliates) to obtain any waiver, or consent under, or any
amendment of, any provision of this Agreement.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Section 2.4 shall be deemed to in
any way restrict or limit the Investors’ ability to (a) discuss any matter
confidentially with the Company, the Board or any of its members, (b) take any
action required by applicable law (whether or not otherwise restricted by this
Section 2.4), (c) take any action to enforce their rights under clause (y) of
Section 1.3(c) or Section 3.1(c) of this Agreement or (d) communicate, on a
confidential basis, with attorneys, accountants or other advisors.

 

2.5 Additional Undertakings by the Investors.

 

The Investors have informed the Company that as of the date of this Agreement
they have no actual knowledge that any other shareholders of the Company have
any present or future intention of taking any actions that if taken by the
Investors would violate any of the terms of this Agreement. The Investors agree
during the Standstill Period to refrain from taking actions which are intended
by the Investors to encourage other shareholders to engage in such actions
referred to in the previous sentence.

 

2.6 Additional Undertakings by the Company.

 

The Company commits that it will use reasonable best efforts to:

 

(1) complete the tax-free spin-off of Tim Hortons to the Company’s shareholders
(the “Tim Hortons Spin”) as promptly as the Board determines to be practicable
and in any event no later than December 31, 2006, subject to the receipt of a
private letter ruling from the Internal Revenue Service or an opinion of counsel
(which opinion or ruling the Company shall use reasonable best efforts to obtain
as promptly as practicable) that such distribution or exchange (or other similar
transaction) would be tax-free to the Company and its shareholders;

 

(2) beginning promptly after the execution of this Agreement, actively explore
strategic alternatives with respect to the Baja Fresh;

 

(3) consistent with the Company’s previously announced “3-Year Combo Plan,”
intensify its focus on corporate cost reduction programs to reduce overhead and
restaurant operating costs and improve operating profit margins at the Company;
and

 

(4) explore the best practicable means of deploying excess capital resulting
from the initial public offering of Tim Hortons, including through cash
dividends and/or stock buybacks, and the appropriate timing thereof.

 

2.7 Publicity.

 

(a) Promptly after the execution of this Agreement, the Company will issue a
press release in the form attached hereto as Schedule B.

 

8



--------------------------------------------------------------------------------

(b) During the Standstill Period, neither the Company nor any of the Investors,
nor any of their respective Affiliates will, directly or indirectly, make or
issue or cause to be made or issued any disclosure, announcement or statement
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) concerning the other party or any of its
respective past, present or future general partners, directors, officers or
employees, which disparages any of such party’s respective past, present or
future general partners, directors, officers or employees as individuals
(recognizing that each party will be free to (i) comment in good faith regarding
the business of the other party, provided any such comment shall not otherwise
violate the terms of this Agreement, and (ii) after consultation with counsel,
make any disclosure that it determines in good faith is required to be made
under applicable law).

 

III.

 

OTHER PROVISIONS

 

3.1 Remedies.

 

(a) Subject to Section 3.1(c), each party hereto hereby acknowledges and agrees,
on behalf of itself and its Affiliates, that irreparable harm would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties will be entitled to specific relief hereunder, including,
without limitation, an injunction or injunctions to prevent and enjoin breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

 

(b) Subject to Section 3.1(c), each party hereto agrees, on behalf of itself and
its Affiliates, that any actions, suits or proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby will be
brought solely and exclusively in any state or federal court in the State of
Delaware (and the parties agree not to commence any action, suit or proceeding
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth in Section 3.3 will be effective service of process for any
such action, suit or proceeding brought against any party in any such court.
Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts in the State of Delaware, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an improper or inconvenient forum.

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding Sections 3.1(a) and 3.1(b) above, each of the parties agrees
that in the event that there is a dispute as to whether the standard for
terminating the Standstill Period has been met as specified in clause (y) of
Section 1.3(c) hereof, that dispute (a “Specified Dispute”) will be resolved
through an arbitration proceeding in accordance with the following provisions of
this Section 3.1(c). In connection therewith, each party agrees that, until such
Specified Dispute is resolved, the Standstill Period, and the provisions hereof
relating thereto, shall continue to be in effect, and any party may seek a
preliminary injunction, temporary restraining order or other provisional remedy
in a court specified in Section 3.1(b) above.

 

(i) The parties agree that they will mutually agree upon one person to serve as
an arbitrator for purposes of this Section 3.1(c) within ten (10) business days
of the date hereof (the “Specified Arbitrator”). In the event that the parties
are unable to reach agreement on the Specified Arbitrator within such time
period, within five (5) business days of the end of such ten business day period
each party shall designate, in its sole discretion and in writing one
(1) arbitrator and the two arbitrators thus selected shall in turn jointly
specify, within five (5) business days of their designation and in accordance
with the procedure established by the American Arbitration Association, a third
arbitrator, which arbitrator shall, alone, act as the Specified Arbitrator
hereunder. If such two arbitrators fail to appoint a third arbitrator within the
time period specified in the preceding sentence, then any party hereto may
request the American Arbitration Association to appoint an arbitrator to act as
the Specified Arbitrator, and the other parties shall cooperate therewith. The
Specified Arbitrator shall be a professional experienced in commercial and
business affairs who is not an employee, consultant, officer or director of any
party hereto or any Affiliate of any party to this Agreement and shall not have
received any compensation, directly or indirectly, from any party hereto or any
Affiliate of any party to this Agreement during the two (2) year period
preceding the date hereof. In the event that the Specified Arbitrator becomes
unwilling or unable to serve as such, then such Specified Arbitrator shall
select a replacement as promptly as practicable, and such replacement shall be
deemed to be the Specified Arbitrator hereunder. If the Specified Arbitrator
does not select a replacement within ten (10) business days, then a replacement
shall be selected pursuant to the first three sentences of this
Section 3.1(c)(i), which arbitrator shall, alone, act as the Specified
Arbitrator hereunder.

 

(ii) The party initiating the dispute shall notify the other party (the
“Receiving Party”) and the Specified Arbitrator in writing of the matter or
matters in dispute (such notification in writing shall hereinafter be referred
to as the “Arbitration Notice”).

 

(iii) The arbitration shall be governed by the commercial arbitration rules of
the American Arbitration Association with limited discovery in the discretion of
the Specified Arbitrator; provided, however, that the Specified Arbitrator shall
have sole discretion with regard to the admissibility of evidence. Ohio law
shall otherwise govern in all arbitration proceedings.

 

10



--------------------------------------------------------------------------------

(iv) The parties shall use their reasonable best efforts to cause the hearings
before the Specified Arbitrator, including all discovery related thereto, to be
completed within fifteen (15) business days of the date of the filing of the
Arbitration Notice. The parties shall use their reasonable best efforts to cause
the Specified Arbitrator to use his or her reasonable best efforts to rule on
each disputed issue within five (5) calendar days after the completion of the
hearings. If the Specified Arbitrator has not resolved any Specified Dispute as
of forty-five (45) days before any Annual Meeting of Shareholders of the
Company, the Company shall take such steps as are necessary to postpone such
Annual Meeting so as to ensure that such Annual Meeting takes place no less than
forty-five (45) days after the Specified Arbitrator resolves such Specified
Dispute. If, as a result of this provision, the 2007 Annual Meeting of
Shareholders of the Company takes place after June 30, 2007, the Standstill
Period shall automatically be extended until the completion of such Annual
Meeting, unless otherwise terminated pursuant to Section 1.3(c) hereof.

 

(v) The determination of the Specified Arbitrator as to the resolution of any
dispute shall be binding and conclusive upon all parties hereto and shall not be
appealable. All rulings of the Specified Arbitrator shall be in writing (but
need not be supported by reasons) and shall be delivered to the parties hereto.
Each of the Investors, on one hand, and the Company, on the other, shall pay
one-half of the fees and expenses of the Specified Arbitrator. Any arbitration
award may be entered in and enforced by any court specified in Section 3.1(b)
and the parties hereby consent and commit themselves to the jurisdiction of such
courts for purposes of the enforcement of any arbitration award. The procedures
set forth in this section shall be the sole and exclusive procedures for the
resolution of a Specified Dispute.

 

3.2 Entire Agreement.

 

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and may be amended only by an agreement in writing
executed by the parties hereto.

 

3.3 Notices.

 

All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:

 

if to the Company:

 

Wendy’s International, Inc.

 

11



--------------------------------------------------------------------------------

P.O. Box 256,

Dublin, Ohio 43017-0256

Facsimile: (614) 764-3100

Attention: Corporate Secretary

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attention: Craig Wasserman

 

if to the Investors:

 

Trian Fund Management, L.P.

280 Park Avenue, 41st Floor

New York, New York 10017

Facsimile: (212) 451-3216

Attention: General Counsel

 

and

 

Sandell Asset Management Corp.

40 West 57th Street

New York, New York 10019

Facsimile: (212) 603-5710

Attention: Thomas E. Sandell

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

1 Liberty Plaza, Suite 4300

New York, New York 10006

Facsimile: (212) 225-3999

Attention: Victor I. Lewkow

 

3.4 Governing Law. Subject to Section 3.1(c) of this Agreement, this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Ohio, without regard to any conflict of laws provisions thereof.

 

3.5 Further Assurances. Each party agrees to take or cause to be taken such
further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.
Promptly following the 2006 Annual Meeting, for each member of the Incumbent
Slate that is not elected as a director at such Annual Meeting, upon request of
the

 

12



--------------------------------------------------------------------------------

Company, the Investors shall cause one Investor Nominee to, and such Investor
Nominee shall, resign as a director of the Company so as to create a vacancy on
the Board that can be filled by the Board, and the Investor Nominees have agreed
with the Investors to so resign under such circumstances.

 

3.6 No Intent to Acquire Control. The Company acknowledges that for purposes of
1707.04.3 of the Ohio Revised Code, the Investors and their respective
Affiliates have not taken any actions to date, including through the execution
and performance of this Agreement, that evidences an intent, either alone or in
concert with other another person, to exercise control over the Company.

 

3.7 Third-Party Beneficiaries. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns,
and nothing in this Agreement is intended to confer on any person other than the
parties hereto or their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement other than
Section 2.1(c) hereof, which is intended to be for the benefit of the Investor
Nominees, and may be enforced by such Investor Nominees.

 

3.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

WENDY’S INTERNATIONAL, INC. By:  

/s/ John T. Schuessler

--------------------------------------------------------------------------------

Name:   John T. Schuessler Title:   Chairman of the Board and     Chief
Executive Officer

 

14



--------------------------------------------------------------------------------

INVESTORS TRIAN PARTNERS GP, L.P. By:   Trian Partners General Partner, LLC, its
general partner By:  

/s/ Peter W. May

--------------------------------------------------------------------------------

Name:   Peter W. May Title:   Member TRIAN PARTNERS GENERAL PARTNER, LLC By:  

/s/ Peter W. May

--------------------------------------------------------------------------------

Name:   Peter W. May Title:   Member TRIAN PARTNERS. L.P. By:   Trian Partners
GP, L.P., its general partner By:   Trian Partners General Partner, LLC, its
general partner By:  

/s/ Peter W. May

--------------------------------------------------------------------------------

Name:   Peter W. May Title:   Member

 

15



--------------------------------------------------------------------------------

TRIAN PARTNERS MASTER FUND, L.P. By:   Trian Partners GP, L.P., its general
partner By:   Trian Partners General Partner, LLC, its general partner By:  

/s/ Peter W. May

--------------------------------------------------------------------------------

Name:   Peter W. May Title:   Member TRIAN PARTNERS MASTER FUND (NON-ERISA),
L.P. By:   Trian Partners GP, L.P., its general partner By:   Trian Partners
General Partner, LLC, its general partner By:  

/s/ Peter W. May

--------------------------------------------------------------------------------

Name:   Peter W. May Title:   Member TRIAN PARTNERS PARALLEL FUND I, L.P. By:  
Trian Partners Parallel Fund I General Partner, LLC, its general partner By:  

/s/ Peter W. May

--------------------------------------------------------------------------------

Name:   Peter W. May Title:   Member TRIAN PARTNERS PARALLEL FUND I GENERAL
PARTNER, LLC By:  

/s/ Peter W. May

--------------------------------------------------------------------------------

Name:   Peter W. May Title:   Member

 

16



--------------------------------------------------------------------------------

TRIAN FUND MANAGEMENT, L.P. By:   Trian Fund Management GP, LLC, its general
partner By:  

/s/ Peter W. May

--------------------------------------------------------------------------------

Name:   Peter W. May Title:   Member TRIAN FUND MANAGEMENT GP, LLC By:  

/s/ Peter W. May

--------------------------------------------------------------------------------

Name:   Peter W. May Title:   Member NELSON PELTZ

/s/ Nelson Peltz

--------------------------------------------------------------------------------

PETER W. MAY

/s/ Peter W. May

--------------------------------------------------------------------------------

EDWARD P. GARDEN

/s/ Edward P. Garden

--------------------------------------------------------------------------------

CASTLERIGG MASTER INVESTMENTS LTD. By:   Sandell Asset Management Corp., its
investment manager By:  

/s/ Thomas E. Sandell

--------------------------------------------------------------------------------

Name:   Thomas E. Sandell Title:   Chief Executive Officer

 

17



--------------------------------------------------------------------------------

SANDELL ASSET MANAGEMENT CORP. By:  

/s/ Thomas E. Sandell

--------------------------------------------------------------------------------

Name:   Thomas E. Sandell Title:   Chief Executive Officer CASTLERIGG
INTERNATIONAL LIMITED By:   Sandell Asset Management Corp., its investment
manager By:  

/s/ Thomas E. Sandell

--------------------------------------------------------------------------------

Name:   Thomas E. Sandell Title:   Chief Executive Officer CASTLERIGG
INTERNATIONAL HOLDINGS LIMITED By:   Sandell Asset Management Corp., its
investment manager By:  

/s/ Thomas E. Sandell

--------------------------------------------------------------------------------

Name:   Thomas E. Sandell Title:   Chief Executive Officer THOMAS E. SANDELL

/s/ Thomas E. Sandell

--------------------------------------------------------------------------------

 

18



--------------------------------------------------------------------------------

Schedule A

 

The “Trian Parties”:

 

Trian Fund Management, L.P.

 

Trian Fund Management GP, LLC

 

Trian Partners GP, L.P.

 

Trian Partners General Partner, LLC

 

Trian Partners, L.P.

 

Trian Partners Master Fund, L.P.

 

Trian Partners Master Fund (Non-ERISA), L.P.

 

Trian Partners Parallel Fund I, L.P.

 

Trian Partners Parallel Fund I General Partner, LLC

 

Nelson Peltz

 

Peter W. May

 

Edward P. Garden

 

The “Sandell Parties”:

 

Castlerigg Master Investments Ltd.

 

Sandell Asset Management Corp.

 

Castlerigg International Limited

 

Castlerigg International Holdings Limited

 

Thomas E. Sandell

 

1



--------------------------------------------------------------------------------

Schedule B

 

Wendy’s International, Inc. reaches agreement with Trian Partners and Sandell
Asset Management

 

DUBLIN, Ohio (March 2, 2006) – Wendy’s International, Inc. (NYSE: WEN) and Trian
Fund Management, L.P. on behalf of investment funds and accounts managed by it
(“Trian Partners”) announced today that they have reached an agreement, by which
Wendy’s will expand its board of directors from 12 to 15 members and add three
new directors nominated by Trian Partners: Jerry W. Levin, Peter H. Rothschild
and Stuart I. Oran.

 

The three new directors will join the Board on March 6, 2006, and will be spread
evenly across Wendy’s three classes.

 

“We welcome these new directors to our board and look forward to working with
them to enhance long-term shareholder value,” said Chairman and Chief Executive
Officer Jack Schuessler.

 

The expanded board reflects an agreement between the Company and Trian Partners,
as well as Sandell Asset Management Corp. and investment funds and accounts
managed by it, under which they have agreed to vote their shares in favor of the
Company’s director nominees at Wendy’s April 27, 2006, annual meeting. Trian and
Sandell also made certain other commitments.

 

In addition, Wendy’s Board of Directors said that it plans the following actions
to increase Wendy’s shareholder value:

 

  •   Complete the initial public offering of Tim Hortons®, and spin off its
remaining shares no later than December 31, 2006.

 

  •   Following the initial public offering of Tim Hortons, examine ways to
return excess cash to shareholders, including share repurchases or dividends,
and the appropriate timing thereof.

 

  •   Consistent with Wendy’s recently announced “3-Year Combo Plan,” continue
to focus on improving operating profit margins at Wendy’s.

 

  •   Explore strategic alternatives for its Baja Fresh business.

 

“We are focused on growing revenues and improving profitability at the core
Wendy’s brand,” said Schuessler. “We have an outstanding track record of
leadership and innovation in the quick service restaurant sector and look
forward to regaining that position,” said Schuessler.

 

“We are excited that the new directors will work with the board to further
enhance shareholder value at Wendy’s,” said Nelson Peltz of Trian Partners. “We
are now highly supportive of Wendy’s management team and their initiatives, and
we believe that these new board members will contribute to Wendy’s plan to
improve its profitability.”

 

Levin is Chairman and Chief Executive Officer of JW Levin Partners LLC, a
management and investment firm. From 1998 to 2005, he was Chairman and CEO of
American Household, Inc. (formerly named Sunbeam Corporation). He was previously
Chairman and CEO of Revlon, Inc. and held senior executive positions with The
Pillsbury Company. While at Pillsbury, he was CEO of several operating units,
including Haagen-Dazs and the firm’s restaurant group comprised of Burger King,
Steak & Ale, Bennigan’s, Chart House and Godfather’s Pizza. Levin graduated from
the University of Michigan with B.S.E. degrees in Electrical Engineering and
Applied Mathematics and received an MBA from the University of Chicago.

 

1



--------------------------------------------------------------------------------

Rothschild has been involved with investment and merchant banking for more than
25 years. He has been Managing Member of Daroth Capital LLC, which is involved
in investing and advising clients on financings, mergers and acquisitions, and
restructurings since its founding in 2001. Rothschild was formerly Managing
Director and Co-Head of the Leveraged Finance and Industrial Finance groups at
Wasserstein Perella. He was also Senior Managing Director and Head of the
Natural Resources Group at Bear Stearns & Co. Inc. and served as Managing
Director and Head of the Industrial Group at Drexel Burnham Lambert. Rothschild
is currently a member of the board of directors of Deerfield Triarc Capital
Corp. He graduated from Tufts University with a B.S. in Mechanical Engineering
and an MBA from the Harvard Business School.

 

Oran is the Managing Member of Roxbury Capital Group LLC, a merchant banking
firm he founded in 2002, which is engaged in advisory and private equity
investment activities relating to acquisitions, capital formation, corporate
restructurings and oversight of portfolio companies. From 1994 to 2002, he held
a number of senior executive positions at UAL Corporation and its operating
subsidiary, United Airlines, including Executive Vice President-Corporate
Affairs, Senior Vice President-International, and President and CEO of Avolar.
Previously, Oran was a partner at the law firm of Paul, Weiss, Rifkind, Wharton
and Garrison LLP. He is a graduate of Cornell University and the University of
Chicago Law School.

 

Tim Hortons IPO statement

 

A registration statement relating to Tim Hortons Inc. securities has been filed
with the Securities and Exchange Commission, but has not yet become effective.
These securities may not be sold, nor may offers to buy be accepted prior to the
time the registration statement becomes effective.

 

Safe Harbor statement

 

Certain information in this news release, particularly information regarding
future economic performance and finances, and plans, expectations and objectives
of management, is forward looking. Factors set forth in our Safe Harbor under
the Private Securities Litigation Reform Act of 1995, in addition to other
possible factors not listed, could affect the Company’s actual results and cause
such results to differ materially from those expressed in forward-looking
statements. Please review the Company’s Safe Harbor statement at
http://www.wendys-invest.com/safeharbor.

 

Wendy’s International, Inc. overview

 

Wendy’s International, Inc. is one of the world’s largest restaurant operating
and franchising companies with more than 9,900 total restaurants and quality
brands – Wendy’s Old Fashioned Hamburgers®, Tim Hortons and Baja Fresh® Mexican
Grill. The Company also has investments in two additional quality brands – Cafe
Express™ and Pasta Pomodoro®. More information about the Company is available at
www.wendys-invest.com.

 

2



--------------------------------------------------------------------------------

Cafe Express is a trademark of Cafe Express, LLC

Pasta Pomodoro is a registered trademark of Pasta Pomodoro, Inc.

 

CONTACTS:

 

John Barker: (614) 764-3044 or john_barker@wendys.com

David Poplar (614) 764-3547 or david_poplar@wendys.com

 

3